Butler, District Judge,
(charging jury, orally.) I am decided in the opinion that it would be unjust to hold that congress, in fixing the responsibility of bank officers, intended to cover such an act as was performed by this defendant, at the expense of the examiner. The statute defines explicitly the duties of such officers; the hooks which the clerks should keep; the statements and reports they shall make; and requires faithfulness and honesty in the discharge of these duties, making the officers responsible criminally, and subjecting them to severe penalties for failure. I consider it clear that a proper construction of the statute will not permit the defendant to'be held responsible under it for the services he rendered the examiner. His act in complying with the examiner’s request was voluntary; as an officer of the bank, he was not required to perform it. Even if this view was open to question, the defendant should have the benefit of the doubt; but in my judgment there is no room for doubt. The statute is highly penal, and should therefore receive a strict construction. The defendant is therefore entitled to an acquittal. While it is not before ns for consideration, the explanation made by his counsel — -that the defendant wrote the statement in question without seeing the books from which it purported to be made, the items and figures being read out to him by another officer of the bank, who is now suffering for his crimes — -is doubtless worthy of credit.